Citation Nr: 1702182	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  11-12 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife



ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This matter was last before the Board in September 2015, whereupon it was remanded to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  Following the issuance of a March 2016 supplemental statement of the case in which the AMC denied an increased initial evaluation for service-connected PTSD and denied entitlement to TDIU, the case was returned to the Board for its adjudication. 

In July 2015, the Veteran and his wife testified before the undersigned Veterans Law Judge at a travel board hearing at the RO.  A transcript of the proceeding has been associated with the claims file. 


FINDINGS OF FACT

1.  During the entire period on appeal, the Veteran's PTSD is shown to be commensurate to a disability picture that equates to occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

2.  During the entire period on appeal, the Veteran was not precluded due to the impact of his service-connected PTSD from securing and maintaining substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 

2.  The criteria entitlement to TDIU have not been met.  38 C.F.R. § 4.16(b) (2016); Bowling v. Principi, 15 Vet. App. 1, 10 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  With regards to the appeal of the initial rating for PTSD, the underlying service connection claim has been granted and the requirements of 38 U.S.C.A. § 5103(a) notice are not triggered, since the claim has already been substantiated.  Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  As for the claim of entitlement to TDIU, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence documenting the effect that the symptoms of the Veteran's service-connected disabilities have on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Following the Board's September 2015 remand, the AMC provided VCAA-compliant notice to the Veteran as to the TDIU claim in the form of a December 2015 correspondence informing the Veteran that he should complete VA Form 21-8940 in support of his TDIU claim.  The November 2015 correspondence also informed the Veteran that he could submit additional evidence in support of his claim, and notified him that the RO could make a decision on his claim 30 days after not receiving any additional evidence.  This notice provided to the Veteran by the AMC satisfied the notice requirements of 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's post-service VA treatment records as well as records associated with his claim for disability with the Social Security Administration (SSA).  The Veteran and his spouse have also submitted personal statements in support of his claim, and were afforded the opportunity to testify before the undersigned during the June 2015 travel board hearing.  In addition, the AMC obtained information from the Veteran's last employer regarding the status of his employment while he was working there.  He has not identified any additionally available evidence for consideration. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing in June 2015, the undersigned VLJ indicated that the hearing would focus on the issue of an increased initial evaluation for PTSD.  The undersigned discussed what the Veteran needed to show in support of his claim, namely, a worsening of the severity of his PTSD.  The Veteran was assisted at the hearing by a representative from Disabled American Veterans.  The representative and the undersigned asked questions regarding the Veteran's history of symptoms associated with his PTSD.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked or may have substantiated the claim.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Pursuant to the Board's September 2015 remand, the AMC was directed to provide the Veteran with notice addressing his TDIU claim, and then obtain updated VA treatment records from April 2012.  Thereafter, the AMC was instructed to schedule the Veteran for a VA examination to evaluate the severity of his PTSD and provide an opinion as to the impact of the PTSD on the Veteran's ability to obtain substantially gainful employment.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

Upon receipt of the remanded matter, the AMC provided the Veteran with notice regarding his TDIU claim, and then obtained and associated with the claims file updated postservice VA medical records from April 2012 to February 2016, the most recent records available at the time.  The AMC then afforded the Veteran a PTSD examination in January 2016, wherein the examiner issued an opinion as to the severity of the PTSD and the impact of the PTSD on his ability to obtain substantially gainful employment.  After issuing a March 2016 supplemental statement of the case in which the issues on appeal remained denied, the matter was returned to the Board.  In light of the fact that the AMC properly notified the Veteran, obtained the updated records requested by the Board, and then scheduled the Veteran for a new PTSD examination, the Board finds that the AMC substantially complied with the Board's remand directives. 

In addition to the January 2016 VA examination discussed above, VA has conducted medical inquiry in the form of a June 2009 PTSD examination in support of the initial service connection claim and a July 2010 PTSD examination to substantiate the Veteran's increased initial rating claim.  38 U.S.C.A. § 5103A.  As the VA examiners who administered each examination considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds that each of the opinions is adequate to decide the claim of entitlement to an increased initial rating for PTSD.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

PTSD

The Veteran submitted his claim of service connection for PTSD in June 2005, which was granted in a July 2009 rating decision with a disability rating of 50 percent.  Following an August 2009 notice of disagreement and the issuance of an April 2011 statement of the case in which the 50 percent evaluation was continued, the Veteran submitted a timely formal appeal on VA Form 9 dated in May 2011.  Prior to the matter being adjudicated by the Board, the RO issued a February 2015 supplemental statement of case in which the 50 percent evaluation was continued again.  Following the September 2015 Board remand, the AMC issued a supplemental statement of the case yet again continuing the 50 percent evaluation of PTSD. 

Disability evaluations are determined by considering a Veteran's present symptomatology in light of VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule are numerical representations of the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their subsequent effect on civilian life after discharge.  38 C.F.R. § 4.1.  
If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

The Veteran's PTSD is evaluated as 50 percent disabling pursuant to the General Rating Formula for Mental Disorders as outlined in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula, a rating of 50 percent is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating may be assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

In treating and evaluating mental disorders under the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV), mental health professionals assign a Global Assessment of Functioning (GAF) score.  The GAF scale is a scale of psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  Assessments on the GAF scale are not to include impairment in functioning due to physical or environmental limitations.  Clinicians have assigned the Veteran GAF scores ranging from 40 to 60.  GAF scores of 41 to 50 are for serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores of 51 to 60 are for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers or co-workers).  

A review of post-service VA treatment records shows that the Veteran began seeking treatment for his PTSD in 2006.  In an August 2006 VA outpatient record, the Veteran reported symptoms of insomnia, anxiety, and volatility triggered by memories of his experiences in Vietnam.  He also reported depression and generalized apathy.  He was diagnosed with PTSD and assigned a GAF score of 40, reflecting severe symptoms that made it difficult for the Veteran to function emotionally and interpersonally.  It was also noted that the Veteran experienced significant memory loss.  The examiner's impression was that the Veteran would not be able to tolerate the stress of the workplace even if his physical condition was good given severe cognitive decline.  Subsequent PTSD evaluations dating from September 2006 to February 2009 show that the Veteran endorsed similar symptoms and was assigned GAF scores in the range from 40 to 52. 

During a June 2009 VA examination to evaluate the nature and severity of the Veteran's PTSD, the Veteran reported symptoms of depression, isolation, nightmares, anxiety, and memory impairment.  An examination revealed mild cognitive impairment stemming from memory loss and PTSD symptoms.  Following the examination, the examiner endorsed a diagnosis of PTSD, and found that the PTSD resulted in moderately severe impairment in psychosocial functioning.  The examiner assigned a GAF score of 50.  It was the examiner's opinion that because of the Veteran's memory impairment he would be unlikely to function effectively in gainful employment.  In addition, the examiner opined that the Veteran's avoidant and hyperarousal symptoms, attributed as such to his PTSD, would impair his occupational functioning but to a lesser extent that the memory impairment. 

The Veteran was afforded a new VA examination in July 2010 to evaluate the severity of his PTSD.  The Veteran reported the same symptoms of depression, isolation, nightmares, anxiety and memory impairment.  The examiner found that the Veteran had moderate impairment in functioning due to PTSD in the form of isolation, social anxiety and tension with others.  The examiner assigned a GAF score of 50, but noted that there was an estimated range of a GAF score of 60-65 stemming solely from the PTSD alone.  With regards to the occupational impairment attributable to the PTSD, the examiner found that he was not unemployable due to PTSD and that the PTSD alone would result in only mild to moderate impairment in occupational functioning.  Instead, the examiner found that memory impairment would have a far more significant and debilitating impact on the Veteran's ability to secure and maintain gainful employment.  The examiner supported this by noting that the Veteran did not report having interpersonal difficulty with co-workers when he was working.  The examiner also stated that the memory impairment and the associated cognitive difficulties were not related to the PTSD.  

During the June 2015 hearing, the Veteran's spouse answered many questions on his behalf, which the Veteran's representative indicated was due to his significant memory loss.  He stated that he had recurrent nightmares that impaired his sleep regularly and that he did not enjoy spending time with family or friends. 

Updated VA treatment records dated from April 2012 to February 2016 show that the Veteran continued to receive regular treatment for his PTSD symptoms.  During this time period the Veteran was assigned GAF scores ranging around 50.  

The Veteran was afforded a new VA examination in January 2016 to evaluate the severity of his PTSD.  The examiner endorsed diagnoses of PTSD and an unspecified mild neurocognitive disorder.  In differentiating the symptoms attributable to each diagnosed disorder, the examiner noted that PTSD symptoms included recurring traumatic memories, exaggerated startle response, and hypervigilance.  As for the neurocognitive disorder, the examiner noted symptoms of modest cognitive decline in the areas of attention, learning, memory, and executive function.  The examiner did concede that the memory and attention difficulties may overlap between PTSD and the neurocognitive disorder.  Following a psychological examination, the examiner found that the Veteran's mental disorders contributed to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner added that it was impossible to separate the functional impairment attributable solely to PTSD without resorting to mere speculation.  

With regard to occupational impairment stemming from the PTSD, the examiner opined that PTSD-related irritability may have resulted in mild, occasional problems interacting with coworkers and supervisors.  The examiner also stated that the noted memory impairment, which resulted in mild to moderate problems with completing tasks correctly and efficiently, could not be independently attributed to PTSD based on prior neuropsychological testing in 2011. 

Upon consideration of the evidence of record, the Board finds that the disability picture for the Veteran's service-connected PTSD corresponds to the criteria for no more than a 50 percent disability rating.  The Veteran has consistently reported symptoms of depression, isolation, nightmares, anxiety and memory impairment. There is no indication on the most recent January 2016 VA examination that the Veteran's symptoms have worsened or improved since his earlier examinations in June 2009 and July 2010.  The January 2016 examiner evaluated the Veteran's occupational impairment stemming from his mental disorders with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  This characterization most closely corresponds with a 30 percent rating pursuant to 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  However, the Veteran has already been granted a 50 percent evaluation by the RO, and the Board will not reduce that evaluation on appeal.  Furthermore, there is evidence that the Veteran experiences some of the criteria for a 50 percent rating, such as difficulty in establishing and maintaining effective social relationships and cognitive impairments, which the January 2016 examiner could not attribute exclusively to the Veteran's neurocognitive disorder.  This characterization is buoyed by the July 2010 examiner's estimated assignment of a GAF score of 60 to 65 exclusively for PTSD, which corresponds to the type of moderate impairment reflected by the current 50 percent disability rating. 

In order to qualify for a 70 percent rating under the General Rating Formula for Mental Disorders, the Veteran would have to exhibit behaviors such as suicidal ideation, obsessional rituals, illogical speech, near-continuous anxiety or depression, neglect in personal appearance and hygiene, and/or impaired impulse control, none of which is the case.  Although the Veteran has demonstrated difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships in a moderate sense, these behaviors are not sufficient to elevate the disability evaluation to a 70 percent rating.  The Board is aware of the lower GAF scores assigned during the pendency of this appeal, particularly in the earlier years, but at no point has an examiner suggested that these scores are indicative of total occupational impairment.  Also, while there is evidence of varying degrees of cognitive decline and memory impairment during the pendency of the appeal, the Board finds that such impairment is fully and specifically contemplated by the criteria for the assigned 50 percent evaluation.
Accordingly, the Board finds that the Veteran does not meet the criteria for an initial rating higher than 50 percent for PTSD. 

In evaluating the Veteran's service-connected PTSD, the Board notes that it took into account the potential applicability of "staged" rating(s).  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.1.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, a thorough review of the evidence of record did not disclose any distinctive period where the PTSD symptoms met or nearly approximated the criteria for a rating in excess of that which is currently in effect.  Therefore, no additional "staged" rating is warranted in this case.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that his experiences are congruent with the disability picture represented by the assigned 50 percent disability rating.  The Veteran's symptoms of depression, isolation, nightmares, anxiety and memory impairment are moderate in severity, and this degree of symptomatology is adequately contemplated by the 50 percent rating.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of this issue for extraschedular consideration is not required.  38 C.F.R. § 4.31 (2015); see also 38 C.F.R. § 4.85, Diagnostic Code 6100; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996); Thun, 22 Vet. App. at 115.  The Board notes that this is the Veteran's only service-connected disability.  

TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19. 

TDIU may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Where the percentage requirements for TDIU are not met, a total disability rating may nevertheless be assigned on an extraschedular basis when the veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to a TDIU on an extraschedular basis to the Director of Compensation and Pension Service.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

During the entire period on appeal, the Veteran has only been service connected for PTSD with a disability rating of 50 percent, which does not meet the criteria for schedular consideration for TDIU under 38 C.F.R. § 4.16(a).  The Veteran may still be entitled to referral for consideration of an extraschedular grant of TDIU, however, if the evidence shows that he is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  

Here, the evidence of record plainly shows that the Veteran is not precluded from securing substantially gainful work by virtue of his PTSD. On the March 2016 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran reported that he worked full-time as a dolly driver from March 1975 to March 1999.  He indicated that he had no formal training, and obtained a high school diploma.  On the July 2010 and January 2016 VA examination, he stated that he retired from his former employment when the plant he was working at closed.  He also reported that he had problems getting along with co-workers when he was employed.  

On the VA Form 21-4192 completed by the Veteran's former employer in February 2016, it was reported that the Veteran ceased working due to retirement.  The employer stated that the Veteran did not have any concessions in place while he was working to accommodate his disability. 

On the June 2009 VA examination, the examiner opined that the Veteran's PTSD symptoms would impair his occupational functioning but to a lesser extent than the memory impairment, which was found to essentially preclude the Veteran from securing substantially gainful employment.  Even more telling is the opinion of the July 2010 VA examiner, who found that the Veteran was not unemployable due to PTSD and that the PTSD alone would result in only mild to moderate impairment in occupational functioning.  The examiner supported this by noting that the Veteran did not report having interpersonal difficulties with co-workers when he was working.  Rather than refute this opinion, the January 2016 VA examiner exclaimed that together the PTSD and neurocognitive disorder resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner added that it was impossible to separate the functional impairment attributable solely to PTSD without resorting to mere speculation.  

The Board finds that the preponderance of the evidence is against referring the Veteran's TDIU claim for extraschedular consideration.  Although the Veteran reported having difficulty interacting with his co-workers, the available evidence does not show that this negatively impacted his work performance prior to his retirement, nor is there any indication that his difficulty with interpersonal interaction would prevent him from securing employment today.  The overall impression is of a disability that results in significant occupational impairment, consistent with the assigned 50 percent rating, but does not result in the veteran being unable to secure and follow a substantially gainful occupation.  Accordingly, the Board finds that referral of the Veteran's TDIU claim for extraschedular consideration is not warranted. 


ORDER

An initial disability rating in excess of 50 percent for PTSD is denied. 

TDIU is denied. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


